Reversed and Rendered and Memorandum Opinion filed July 2, 2009







Reversed
and Rendered and Memorandum Opinion filed July 2, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00827-CV
____________
 
CLEARVIEW PROPERTIES, L.P., Appellant
 
V.
 
T. REIT, L.P., Appellee
 

 
On Appeal from the
270th District Court
Harris County,
Texas
Trial Court Cause
No. 2003-22196
 

 
M E M O R A N D U M   O P I N I O N
T. L.
Reit, L.P. obtained a judgment against Clearview Properties, L.P. on May 17,
2006, which was appealed to this court under our appellate case number
14-06-00716-CV.  This is an appeal from a turnover order and a charging order,
both signed May 22, 2008, issued in enforcement of the 2006 judgment. 




On
January 29, 2009, this court issued an opinion in case number 14-06-00716-CV,
reversing the portion of the judgment on which the enforcement orders were
based.  In response to a notice from this court, appellant asserted that this
appeal is moot because the orders being appealed have been rendered a nullity.
Rather
than finding that an appeal in this situation is moot, the Texas Supreme Court
has held that, if the judgment underlying a turnover order is reversed, the
turnover order must also be reversed.  Ross v. Nat=l Center for the Employment of the
Disabled, 201 S.W.3d
694, 695 (Tex. 2006); Matthiessen v. Schaefer, 915 S.W.2d 479, 480 (Tex.
1995).  
Accordingly,
we reverse the turnover and charging orders signed May 22, 2008, and render a
take nothing judgment in the enforcement proceeding.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Guzman, and Boyce.